PER CURIAM.
We affirm the convictions under review. However, we remand the cause for correction of the written sentences so as to make them reflect, consistent with the oral pronouncement of the court, that the trial court retains jurisdiction over one-half of the total consecutive sentences imposed, rather than, as now appears, one-half of each sentence. § 947.16(3), Fla.Stat. (Supp.1982). See Brown v. State, 458 So.2d 1216 (Fla. 1st DCA 1984); Ferrey v. State, 457 So.2d 1122 (Fla. 3d DCA 1984); Parson v. State, 450 So.2d 924 (Fla. 4th DCA 1984); Marshall v. State, 448 So.2d 603 (Fla. 3d DCA 1984); Wicker v. State, 445 So.2d 583 (Fla. 2d DCA 1983); Wicker v. State, 438 So.2d 399 (Fla. 2d DCA 1983); Wicker v. State, 438 So.2d 398 (Fla. 2d DCA 1983); Adams v. State, 435 So.2d 953 (Fla. 2d DCA 1983); Goree v. State, 411 So.2d 1352 (Fla. 3d DCA 1982).
Affirmed and remanded.